F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                               MAY 9 1997
                                     TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                   Clerk

 MORRIS D. HAUGHTON,

          Petitioner-Appellant,
 v.                                                         No. 96-6333
 KATHLEEN M. HAWK, Director U.S.                       (D.C. No. 96-CV-25-R)
 Bureau of Prisons, and RON G.                             (W. D. Okla.)
 THOMPSON, Warden,

          Respondents-Appellees.




                                  ORDER AND JUDGMENT*



Before TACHA, BALDOCK, and LUCERO, Circuit Judges.**


      Petitioner-Appellant Morris D. Haughton appeals the district court’s entry of

summary judgment against him on his claim that his constitutional rights were violated



      *
                This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court generally
disfavors the citation of orders and judgments; nevertheless, an order and judgment may
be cited under the terms and conditions of 10th Cir. Cir. Cir. R. 36.3.
      **
             After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. Cir. Cir. 34.1.9. The case is therefore
ordered submitted without oral argument.
when the Bureau of Prisons refused to reduce his sentence after he participated in a

substance abuse program because the crime of which he was convicted was a crime of

violence. We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. However,

as Appellant has waived his claims, we will not address the merits of his appeal.

       This circuit predicates a petitioner’s right to appeal the factual and legal issues

found by a magistrate and adopted by a district court upon his compliance with the

procedural requirement that he file a timely and specific objection to the magistrate

judge’s report and recommendation. See United States v. One Parcel, 73 F.3d 1057,

1060 (10th Cir.), cert. denied, Hobbs v. United States, 117 S. Ct. 271 (1996). As the

docket sheet and district court order for this matter make quite clear, Appellant filed no

such objection. His failure waived his right to contest those findings. See Moore v.

United States, 950 F.2d 656, 659 (10th Cir. 1991). Accordingly, after careful review of

the magistrate judge’s Report and Recommendation, the district court’s order, the briefs,

and the record, we affirm the district court without reaching the merits of the dispute.1

       AFFIRMED.

                                                   Entered for the Court,

                                                   Bobby R. Baldock
                                                   Circuit Judge



       1
               While it is true that we need not apply the procedural bar when the interests
of justice so dictate, see Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991),
Appellant advances no argument, and we see no reason, why this is such a case.

                                              2